


 
EXHIBIT 10.3

 
SEPARATION AGREEMENT AND GENERAL RELEASE




This Separation Agreement and General Release ("Agreement") is between Wireless
Ronin Technologies, Inc. (the "Company") and Brian S. Anderson (referred to in
this Agreement as "I" or "me.")


1.  
Recital.  My employment and all offices and other positions I may have had with
the Company ended April 21, 2009, with my resignation effective that date (the
"Resignation Date").  For purposes of this Agreement, my termination is
characterized as an involuntary termination without “Cause” as such term is
defined in the Executive Employment Agreement effective December 4, 2006 between
the Company and me, as amended effective December 31, 2008 ("Employment
Agreement").  For purposes of facilitating my search for another job, the
Company and I agree to characterize my termination of employment as a
resignation pursuant to mutual agreement with the Company.  This Agreement sets
forth certain agreements between the Company and me with respect to my
separation from the Company.

 
2.  
The Company's Payment and Benefits.  Notwithstanding my resignation, pursuant to
this Agreement, the Company will provide to me:

 
2.1  
The Severance Payment that would have been paid to me upon a termination by the
Company without Cause (and not in connection with a Change of Control) as
described in Section 7.01 of the Employment Agreement.  Pursuant to Section 7.01
of the Employment Agreement, the Company shall pay the Severance Payment in
equal installments over the non-competition period of one year specified in
Section 9.02 of the Employment Agreement on regularly scheduled pay dates
pursuant to the then current payroll practices of the Company starting June 5,
2009.  The Severance Payment is a total of $143,000.

 
2.2  
The Severance Bonus of $26,250 that would have been paid to me upon a
termination by the Company without Cause (and not in connection with a Change of
Control) as described in Section 7.03 of the Employment Agreement, subject to
all of the terms and limitations set forth in Section 7.03 of the Agreement;
provided, however, that the Company will make payment of the Severance Bonus on
July 1, 2009, or that date 15 days following my execution of this Agreement,
whichever occurs later.

 
2.3  
Payment of such portion of the premiums for COBRA coverage by the Company as the
Company would have paid upon a termination by the Company without Cause (and not
in connection with a Change of Control) as described in Section 7.04 of the
Employment Agreement, subject to all of the terms and limitations set forth in
Section 7.04 of the Agreement.  This “COBRA coverage” includes medical, dental
and life insurance coverage eligible for COBRA extension pursuant to applicable
law.

 
2.4  
All such benefits and payments will remain subject to the provisions of Sections
7.01, 7.05, 7.06, 7.07, 7.08, 7.09 and Articles 8, 9 and 10 and of the
Employment Agreement.

 
2.5  
In the event of my death prior to receipt of the entire amount of the Severance
Payment and Severance Bonus, the Company shall make the remainder of such
Severance Payment and the Severance Bonus (if not yet paid to me) to my estate
substantially as provided by Section 2.1 of this Agreement and Sections 7.01 and
7.03 of the Employment Agreement.

 
3.  
My Release.

 
In exchange for the consideration provided to me in this Agreement, including
the Company's payment of severance benefits to me, willingness to characterize
my termination of employment as a resignation for job search purposes
notwithstanding the involuntary termination without Cause described herein, the
Company's willingness to allow me to resign, and in consideration of the
Company’s willingness to provide me with a mutually agreed letter of reference,
on my own behalf and on behalf of anyone claiming any rights through me, I fully
and finally release, waive, and give up all My Claims (as defined below) against
the Company and all Related Parties (as defined below).
 
"Related Parties" means any parent, subsidiary, predecessor, successor,
affiliate or other organization or entity related to the Company, and any of
their past or present officers, directors, shareholders, employees, committees,
insurers, indemnitors, pension or welfare, and other benefit plans, successors,
assigns, committees, administrators, and all persons acting on behalf of, or on
instruction from the Company or any other related organization or entity.
 
"My Claims" as used in this Agreement means, all claims, actions, causes of
action, demands, and rights I have or may have against the Company or any
Related Parties, arising out of any acts, facts, or events which occurred in
whole or in part before I signed this Agreement whether or not I now know about
or suspect them and whether past or present.  "My Claims" includes but is not
limited to, all such claims for damages, compensation, expenses (including
attorneys' fees) and any other form of relief, regardless of the law or legal
theory on which such claim is based and includes but is not limited to all
claims under the federal Age Discrimination in Employment Act ("ADEA"), the
Older Worker's Benefit Protection Act, Title VII of the Civil Rights Act, the
Civil Rights Act of 1991, the American with Disabilities Act, the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the Minnesota
Human Rights Act, as each may have been amended, and all claims of any nature
under any other federal, state, or local statute, ordinance or other law or
legal theory, including any based on wrongful discharge, breach of any contract,
promissory estoppel, emotional distress, defamation, negligence, invasion of
privacy, or any other theory, and including all claims related to my employment
or separation from employment with the Company.
 
I understand that I am giving up all of My Claims as described above.  I will
not bring any lawsuits against the Company or any Related Party relating to any
of My Claims; provided, however, that I have the right to take action to enforce
my rights pursuant to this Agreement.
 
1

--------------------------------------------------------------------------------


This release does not bar those few claims that cannot legally be waived under
applicable law, including my right to challenge whether this Agreement
constitutes a knowing and voluntary waiver of my claims within the meaning of
the Older Workers' Benefit Protection Act.  This release also does not bar me
from filing a claim with the EEOC (Equal Employment Opportunity Commission) or
participating in an EEOC proceeding, but if any administrative or other claims
are pursued on my behalf, I understand that this Agreement will act as a bar to
any individual damages or other relief for me.  This release does not waive my
rights with respect to any vested benefits under any retirement plans.  This
release does not affect my rights, if any, under the Company’s directors and
officers liability insurance policy.  This release does not affect the Company’s
obligations to indemnify me to the fullest extent allowed under Minnesota law
and pursuant to Minnesota Statutes Section 302A.521 for claims, actions or
damages made, brought or assessed against me based upon my employment by the
Company.  This release also does not affect my rights to indemnification and
defense as more fully set forth in the Company’s bylaws.  The Company will not
oppose or object to my receipt of unemployment insurance benefits pursuant to
applicable law.  Except to the extent stated herein, to the fullest extent
allowed by applicable law, it is my intent to waive all of My Claims and rights
and to have this be interpreted as a full and general release.
 
4.  
Additional Agreements and Understandings.

 
4.1  
Final Payments. I acknowledge and agree that, upon my receipt of

 
·  
Base Salary payable through the Resignation Date pursuant to Section 4.01 of the
Employment Agreement, which was received on April 25, 2009,

 
·  
Base Salary constituting the Severance Payment through June 5, 2009, on or about
June 5, 2009, as provided in Section 7.01 of the Employment Agreement

 
·  
accrued but unused paid time off (“PTO”) as of the Resignation Date, which was
received on April 25, 2009,

 
·  
each of which above amounts were or shall be subject to applicable withholding,

 
·  
reimbursement of any reasonable business expenses incurred by me in carrying out
my duties, properly documented and submitted to the Company but unpaid as of the
Resignation Date, of which there were none,

 
·  
receipt of the Severance Bonus amount of $26,250 payable pursuant to terms and
conditions described above, and

 
·  
receipt of a mutually agreed letter of reference from the Company,

 
I will have been paid all wages, salary, other compensation, and benefits due me
as an employee of the Company through June 5, 2009. The Company acknowledges its
obligation to pay the amounts stated in this Section 4.1 subject to my
compliance with terms of this Agreement.  I understand that any interest in any
401K, stock purchase plan or other similar employee benefit plan, or in any
option agreements that I may have as a former employee of the Company will be
governed by the terms the relevant plan(s) and/or agreement.
 
4.2  
Continuing Obligations. I acknowledge and agree that the provisions of Sections
6.05, and 6.06, and Articles 8, 9 and 10 of the Employment Agreement remain in
full force and effect and that I remain bound by and obligated under all such
provisions in accordance with their terms.  I agree that, after I have
terminated employment, I will not access the Company’s computer systems for any
reason without express prior permission from the Company and will not in any way
harm the Company’s computer systems or software.

 
4.3  
Sufficient Consideration.  I agree that the payments and benefits described in
this Agreement are full and sufficient consideration for my promises in this
Agreement, including but not limited to my Release.

 
4.4  
Cooperation.  I agree to be reasonably available for consultation with and
assistance to the Company with respect to matters and issues within my former
job responsibilities for a period of 60 days after my termination.  I
acknowledge and agree that such cooperation with the Company is necessary for a
proper and orderly transition and that the consideration set forth herein fully
compensates me for this reasonable cooperation.

 
4.5  
Return of Property. On the Resignation Date and in a meeting with Scott Ross
shortly after my Resignation Date, I collected and returned all property of the
Company in my possession or control to the Company.  Property of the Company
includes but is not limited to all equipment, communication devices (e.g. cell
phones, laptops, pagers, etc), all information stored in any tangible form,
including electronic (e.g. on disks, hard drives audio or visual tapes, etc.)
and paper forms, and all other property of any nature.  To the extent that I
have any information of the Company stored on any personal or other non-Company
equipment or devices, or discover any additional Company property in my
possession, I will deliver such information and/or Company property to the
Company and remove it from all such personal equipment in a manner and form
agreed upon by the Company.

 
4.6  
Letter of Reference.  The Company will sign a mutually acceptable letter of
reference that I may use to seek a new job.  I will consult with Scott Ross at
the Company regarding such letter of reference.

 
4.7  
Severability/Modification. If any one or more of the provisions of this
Agreement are determined to be invalid, that provision will be severed and shall
not affect the validity of any other provisions of this Agreement.  This
Agreement can only be modified by a subsequent written agreement.

 
2

--------------------------------------------------------------------------------


5.  
Rights to Consider and Revoke; Knowing and Voluntary Waiver.

 
5.1  
I understand that by way of this paragraph, the Company is specifically advising
me to consult an attorney prior to signing this Agreement.

 
5.2  
I understand that I have forty five (45) days after I receive this Agreement to
consider this Agreement in accordance with the Older Workers Benefit Protection
Act.  I understand that changes in this Agreement will not restart the 45-day
period whether or not those changes are material. If I sign this Agreement, I
understand that I am then entitled to revoke my signature within fifteen (15)
days after I sign it.  To be effective, the rescission or revocation must be in
writing and (a) properly addressed to Scott Ross at Wireless Ronin Technologies,
Inc, Baker Technology Plaza, 5929 Baker Road, Suite 475, Minnetonka, MN 55345
and mailed Certified Mail, Return Receipt Requested, with a postmark within the
15-day period, or (b) hand delivered to Scott Ross at the same address within
the 15-day period.  This revocation period includes, and is not in addition to,
the seven (7) day revocation period under the Age Discrimination in Employment
Act.  I understand that if I revoke this Agreement, all of the Company's
obligations under this Agreement will immediately cease, and will be of no force
and effect.  (For avoidance of doubt, the Company and I agree that I received
this Agreement on April 21, 2009, and have considered the Agreement since that
time with the advice of competent legal counsel.  My receipt of the Agreement
incorporating changes on June 3, 2009, does not re-start the 45-day period to
consider the Agreement.)

 
I have read this Agreement carefully and understand all of its terms.  I am
entering into this Agreement knowingly and voluntarily after considering all of
its terms.  I have had the opportunity to discuss this Agreement with my own
attorney prior to signing it.  By way of this paragraph, the Company is advising
me to consult with an attorney prior to executing this Agreement.  By signing
this Agreement, I understand that I am specifically waiving any rights or claims
under the Age Discrimination in Employment Act.  Pursuant to the Older Workers
Benefit Protection Act, I acknowledge receipt of information on an Exhibit A to
this Agreement or agree that the Company may provide that Exhibit A as soon as
reasonably possible to do so.  In agreeing to sign this Agreement, I have not
relied on any statements or explanations made by the Company, its agents or its
attorneys, other than those contained in this Agreement.


                                    
 
 
                                       

 

 Dated:    June 8, 2009        /s/ Brian S. Anderson          Brian S. Anderson
              Wireless Ronin Technologies, Inc.          Dated:  June 3, 2009
 By:  /s/ Darin P. McAreavey              Darin P. McAreavey      Its:  Vice
President and Chief Financial Officer


 
 3

 
 